           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 1 of 20


 1   JACKSON LEWIS P.C.
     NATHAN W. AUSTIN (SBN 219672)
 2   EVAN D. BEECHER (SBN 280364)
     400 Capitol Mall, Suite 1600
 3   Sacramento, California 95814
     Telephone:     (916) 341-0404
 4   Facsimile:     (916) 341-0141
     Email: nathan.austin@jacksonlewis.com
 5          evan.beecher@jacksonlewis.com
 6   Attorneys for Defendant
     ZUMIEZ INC.
 7

 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10   ALEXIA HERRERA, individually and on behalf                 CASE NO. 2:16-CV-01802-SB
     of all others similarly situated,
11                                                              DEFENDANT ZUMIEZ INC.’S ANSWER
                        Plaintiffs,                             TO PLAINTIFF’S SECOND AMENDED
12                                                              COMPLAINT
              vs.
13   ZUMIEZ, INC., and DOES 1 through 10,
     inclusive,                                                 Complaint Filed:                        08.02.16
14
                                                                Trial Date:                              Not Set
                        Defendants.
15

16            Defendant ZUMIEZ INC. (“Defendant”) without waiving its right to compel arbitration
17   hereby answers Plaintiff ALEXIA HERRERA’s (“Plaintiffs”) Second Amended Complaint
18   (“Complaint”) as follows:
19            1.        In response to paragraph 1 of the Complaint, Defendant can neither admit nor deny
20   the material allegations contained therein because they are purely legal contentions for which no

21   admission or denial is required.

22            2.        In response to paragraph 2 of the Complaint, Defendant can neither admit nor deny

23   the material allegations contained therein because they are purely legal contentions for which no

24   admission or denial is required.

25            3.        In response to paragraph 3 of the Complaint, Defendant can neither admit nor deny

26   the material allegations contained therein because they are purely legal contentions for which no

27   admission or denial is required.

28   ///
                                                            1
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                     Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                               Case No. 2:16-CV-01802-SB
        Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 2 of 20


 1                                                          PARTIES
 2            4.        In response to paragraph 4 of the Complaint, Defendant admits Plaintiff Herrera
 3   was an employee in its Chico store in 2014 and 2015. Defendant lacks sufficient knowledge or
 4   information to admit or deny the remaining material allegations contained therein and, on that
 5   basis, denies them.
 6            5.        In response to paragraph 5 of the Complaint, Defendant admits that it is a
 7   corporation under the laws of the State of Washington, with its principal place of business in
 8   Lynnwood, Washington.
 9            6.        In response to paragraph 6 of the Complaint, Defendant can neither admit nor deny
10   the material allegations contained therein because they are purely legal contentions for which no
11   admission or denial is required.
12            7.        In response to paragraph 7 of the Complaint, Defendant lacks sufficient knowledge
13   or information to admit or deny the material allegations contained therein and, on that basis,
14   denies them. Defendant further responds to paragraph 7 that it can neither admit nor deny these
15   allegations because they are purely legal contentions for which no admission or denial is required.
16                                            JURISDICTION AND VENUE
17            8.        In response to paragraph 8 of the Complaint, Defendant can neither admit nor deny
18   the material allegations contained therein because they are purely legal contentions for which no
19   admission or denial is required.
20            9.        In response to paragraph 9 of the Complaint, Defendant can neither admit nor deny
21   the material allegations contained therein because they are purely legal contentions for which no
22   admission or denial is required. However, Defendant admits that venue is proper in this Court.
23                        FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
24            10.       In response to paragraph 10 of the Complaint, Defendant denies the allegations
25   beginning on line 2 and continuing through the phrase “same manner.” Defendant admits that its
26   employees are scheduled to work. As to the remaining allegations of the paragraph, Defendant
27   lacks sufficient knowledge or information to admit or deny the material allegations contained
28   therein and, on that basis, denies them.
                                                               2
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                  Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                            Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 3 of 20


 1            11.       In response to paragraph 11 of the Complaint, Defendant denies the allegations of
 2   this paragraph.
 3            12.       In response to paragraph 12 of the Complaint, Defendant denies the allegations of
 4   this paragraph.
 5            13.       In response to paragraph 13 of the Complaint, Defendant admits that a subset of its
 6   employees called in to a store using a phone, and that Defendant did not provide phones for those
 7   calls. Defendant lacks sufficient knowledge or information to admit or deny the remaining
 8   material allegations contained therein and, on that basis, denies them.
 9            14.       In response to paragraph 14 of the Complaint, Defendant denies the allegations of
10   this paragraph.
11            15.       In response to paragraph 15 of the Complaint, Defendant denies the allegations of
12   this paragraph.
13            16.       In response to paragraph 16 of the Complaint, Defendant denies the allegations of
14   this paragraph.
15            17.       In response to paragraph 17 of the Complaint, Defendant denies the allegations of
16   this paragraph.
17            18.       In response to paragraph 18 of the Complaint, Defendant lacks sufficient
18   knowledge or information to admit or deny the material allegations contained therein and, on that
19   basis, denies them.
20            19.       In response to paragraph 19 of the Complaint, Defendant denies the allegations of
21   this paragraph.
22            20.       In response to paragraph 20 of the Complaint, Defendant can neither admit nor
23   deny the material allegations contained therein because they are purely legal contentions for
24   which no admission or denial is required.
25            21.       In response to paragraph 21 of the Complaint, Defendant can neither admit nor
26   deny the material allegations contained therein because they are purely legal contentions for
27   which no admission or denial is required.
28   ///
                                                            3
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                   Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                             Case No. 2:16-CV-01802-SB
        Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 4 of 20


 1            22.       In response to paragraph 22 of the Complaint, Defendant can neither admit nor
 2   deny the material allegations contained therein because they are purely legal contentions for
 3   which no admission or denial is required.
 4            23.       In response to paragraph 23 of the Complaint, Defendant lacks sufficient
 5   knowledge or information to admit or deny the material allegations contained therein and, on that
 6   basis, denies them.
 7            24.       In response to paragraph 24 of the Complaint, Defendant can neither admit nor
 8   deny the material allegations contained therein because they are purely legal contentions for
 9   which no admission or denial is required.
10                                                CLASS ALLEGATIONS
11            25.       In response to paragraph 25 of the Complaint, Defendant can neither admit nor
12   deny the material allegations contained therein because they are purely legal contentions for
13   which no admission or denial is required.
14            26.       In response to paragraph 26 of the Complaint, Defendant can neither admit nor
15   deny the material allegations contained therein because they are purely legal contentions for
16   which no admission or denial is required.
17            27.       In response to paragraph 27 of the Complaint, Defendant can neither admit nor
18   deny the material allegations contained therein because they are purely legal contentions for
19   which no admission or denial is required.
20            28.       In response to paragraph 28 of the Complaint, Defendant can neither admit nor
21   deny the material allegations contained therein because they are purely legal contentions for
22   which no admission or denial is required.
23            29.       In response to paragraph 29 of the Complaint, Defendant can neither admit nor
24   deny the material allegations contained therein because they are purely legal contentions for
25   which no admission or denial is required.
26            30.       In response to paragraph 30 of the Complaint, Defendant can neither admit nor
27   deny the material allegations contained therein because they are purely legal contentions for
28   which no admission or denial is required.
                                                            4
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second               Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                         Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 5 of 20


 1            31.       In response to paragraph 31 of the Complaint, Defendant can neither admit nor
 2   deny the material allegations contained therein because they are purely legal contentions for
 3   which no admission or denial is required.
 4                                             FIRST CAUSE OF ACTION
 5            32.       In response to paragraph 32 of the Complaint, Defendant can neither admit nor
 6   deny the material allegations contained therein because they are purely legal contentions for
 7   which no admission or denial is required.
 8            33.       In response to paragraph 33 of the Complaint, Defendant denies the allegations of
 9   this paragraph.
10            34.       In response to paragraph 34 of the Complaint, Defendant lacks sufficient
11   knowledge or information to admit or deny the material allegations contained therein and, on that
12   basis, denies them.
13            35.       In response to paragraph 35 of the Complaint, Defendant denies that “call-in shifts
14   are mandatory and employees must tailor their lives around the call-in schedule.” As to the
15   remaining allegations of this paragraph, Defendant lacks sufficient knowledge or information to
16   admit or deny the material allegations contained therein and, on that basis, denies them.
17            36.       In response to paragraph 36 of the Complaint, Defendant can neither admit nor
18   deny the material allegations contained therein because they are purely legal contentions for
19   which no admission or denial is required.
20            37.       In response to paragraph 37 of the Complaint, Defendant denies the allegations of
21   this paragraph.
22            38.       In response to paragraph 38 of the Complaint, Defendant can neither admit nor
23   deny the material allegations contained therein because they are purely legal contentions for
24   which no admission or denial is required.
25            39.       In response to paragraph 39 of the Complaint, Defendant can neither admit nor
26   deny the material allegations contained therein because they are purely legal contentions for
27   which no admission or denial is required.
28   ///
                                                            5
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                   Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                             Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 6 of 20


 1            40.       In response to paragraph 40 of the Complaint, Defendant can neither admit nor
 2   deny the material allegations contained therein because they are purely legal contentions for
 3   which no admission or denial is required.
 4                                           SECOND CAUSE OF ACTION
 5            41.       In response to paragraph 41 of the Complaint, Defendant hereby incorporates by
 6   this reference its responses to paragraphs 1 - 40 of Plaintiffs’ Complaint.
 7            42.       In response to paragraph 42 of the Complaint, Defendant can neither admit nor
 8   deny the material allegations contained therein because they are purely legal contentions for
 9   which no admission or denial is required.
10            43.       In response to paragraph 43 of the Complaint, Defendant can neither admit nor
11   deny the material allegations contained therein because they are purely legal contentions for
12   which no admission or denial is required.
13            44.       In response to paragraph 44 of the Complaint, Defendant lacks sufficient
14   knowledge or information to admit or deny the material allegations contained on lines 18 through
15   20 of the paragraph beginning at “Plaintiffs” and ending at “scheduled shift,” on that basis, denies
16   them. Defendant denies all other allegations of the paragraph.
17            45.       In response to paragraph 45 of the Complaint, Defendant denies the allegations of
18   this paragraph.
19            46.       In response to paragraph 46 of the Complaint, Defendant lacks sufficient
20   knowledge or information to admit or deny the material allegations contained therein and, on that
21   basis, denies them.
22            47.       In response to paragraph 47 of the Complaint, Defendant can neither admit nor
23   deny the material allegations contained therein because they are purely legal contentions for
24   which no admission or denial is required.
25                                             THIRD CAUSE OF ACTION
26            48.       In response to paragraph 48 of the Complaint, Defendant hereby incorporates by
27   this reference its responses to paragraphs 1 - 47 of Plaintiffs’ Complaint.
28   ///
                                                            6
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                  Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                            Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 7 of 20


 1            49.       In response to paragraph 49 of the Complaint, Defendant can neither admit nor
 2   deny the material allegations contained therein because they are purely legal contentions for
 3   which no admission or denial is required.
 4            50.       In response to paragraph 50 of the Complaint, Defendant can neither admit nor
 5   deny the material allegations contained therein because they are purely legal contentions for
 6   which no admission or denial is required.
 7            51.       In response to paragraph 51 of the Complaint, Defendant can neither admit nor
 8   deny the material allegations contained therein because they are purely legal contentions for
 9   which no admission or denial is required.
10            52.       In response to paragraph 52 of the Complaint, Defendant can neither admit nor
11   deny the material allegations contained therein because they are purely legal contentions for
12   which no admission or denial is required.
13                                           FOURTH CAUSE OF ACTION
14            53.       In response to paragraph 53 of the Complaint, Defendant hereby incorporates by
15   this reference its responses to paragraphs 1 - 52 of Plaintiffs’ Complaint.
16            54.       In response to paragraph 54 of the Complaint, Defendant can neither admit nor
17   deny the material allegations contained therein because they are purely legal contentions for
18   which no admission or denial is required.
19            55.       In response to paragraph 55 of the Complaint, Defendant can neither admit nor
20   deny the material allegations contained therein because they are purely legal contentions for
21   which no admission or denial is required.
22            56.       In response to paragraph 56 of the Complaint, Defendant can neither admit nor
23   deny the material allegations contained therein because they are purely legal contentions for
24   which no admission or denial is required.
25            57.       In response to paragraph 57 of the Complaint, Defendant can neither admit nor
26   deny the material allegations contained therein because they are purely legal contentions for
27   which no admission or denial is required.
28   ///
                                                            7
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                 Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                           Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 8 of 20


 1                                             FIFTH CAUSE OF ACTION
 2            58.       In response to paragraph 58 of the Complaint, Defendant hereby incorporates by
 3   this reference its responses to paragraphs 1 - 57 of Plaintiffs’ Complaint.
 4            59.       In response to paragraph 59 of the Complaint, Defendant can neither admit nor
 5   deny the material allegations contained therein because they are purely legal contentions for
 6   which no admission or denial is required.
 7            60.       In response to paragraph 60 of the Complaint, Defendant admits Plaintiffs
 8   separated from employment, but denies that Plaintiffs were separated from employment in March
 9   and August of 2015. For the remaining allegations of this paragraph, Defendant can neither admit
10   nor deny the material allegations contained therein because they are purely legal contentions for
11   which no admission or denial is required.
12            61.       In response to paragraph 61 of the Complaint, Defendant can neither admit nor
13   deny the material allegations contained therein because they are purely legal contentions for
14   which no admission or denial is required.
15                                             SIXTH CAUSE OF ACTION
16            62.       In response to paragraph 62 of the Complaint, Defendant hereby incorporates by
17   this reference its responses to paragraphs 1 - 61 of Plaintiffs’ Complaint.
18            63.       In response to paragraph 63 of the Complaint, Defendant can neither admit nor
19   deny the material allegations contained therein because they are purely legal contentions for
20   which no admission or denial is required.
21            64.       In response to paragraph 64 of the Complaint, Defendant can neither admit nor
22   deny the material allegations contained therein because they are purely legal contentions for
23   which no admission or denial is required.
24            65.       In response to paragraph 65 of the Complaint, Defendant can neither admit nor
25   deny the material allegations contained therein because they are purely legal contentions for
26   which no admission or denial is required.
27   ///
28   ///
                                                            8
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                 Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                           Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 9 of 20


 1            66.       In response to paragraph 66 of the Complaint, Defendant can neither admit nor
 2   deny the material allegations contained therein because they are purely legal contentions for
 3   which no admission or denial is required.
 4                                          SEVENTH CAUSE OF ACTION
 5            67.       In response to paragraph 67 of the Complaint, Defendant hereby incorporates by
 6   this reference its responses to paragraphs 1 - 66 of Plaintiffs’ Complaint.
 7            68.       In response to paragraph 68 of the Complaint, Defendant can neither admit nor
 8   deny the material allegations contained therein because they are purely legal contentions for
 9   which no admission or denial is required.
10            69.       In response to paragraph 69 of the Complaint, Defendant can neither admit nor
11   deny the material allegations contained therein because they are purely legal contentions for
12   which no admission or denial is required.
13            70.       In response to paragraph 70 of the Complaint, Defendant can neither admit nor
14   deny the material allegations contained therein because they are purely legal contentions for
15   which no admission or denial is required.
16            71.       In response to paragraph 71 of the Complaint, Defendant can neither admit nor
17   deny the material allegations contained therein because they are purely legal contentions for
18   which no admission or denial is required.
19            72.       In response to paragraph 72 of the Complaint, Defendant can neither admit nor
20   deny the material allegations contained therein because they are purely legal contentions for
21   which no admission or denial is required.
22            73.       In response to paragraph 73 of the Complaint, Defendant lacks sufficient
23   knowledge or information to admit or deny the material allegations contained on lines 23 through
24   26 ending at “expert evidence” and, on that basis, denies them. As to the remaining allegations of
25   the paragraph, Defendant can neither admit nor deny the material allegations contained therein
26   because they are purely legal contentions for which no admission or denial is required.
27   ///
28   ///
                                                            9
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                 Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                           Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 10 of 20


 1            74.       In response to paragraph 74 of the Complaint, Defendant can neither admit nor
 2   deny the material allegations contained therein because they are purely legal contentions for
 3   which no admission or denial is required.
 4                                           EIGHTH CAUSE OF ACTION
 5            75.       In response to paragraph 75 of the Complaint, Defendant hereby incorporates by
 6   this reference its responses to paragraphs 1 - 74 of Plaintiffs’ Complaint.
 7            76.       In response to paragraph 76 of the Complaint, Defendant denies the allegations of
 8   this paragraph.
 9            77.       In response to paragraph 77 of the Complaint, Defendant denies the allegations of
10   this paragraph.
11            78.       In response to paragraph 78 of the Complaint, Defendant denies the allegations of
12   this paragraph.
13            79.       In response to paragraph 79 of the Complaint, Defendant can neither admit nor
14   deny the material allegations contained therein because they are purely legal contentions for
15   which no admission or denial is required.
16            80.       In response to paragraph 80 of the Complaint, Defendant can neither admit nor
17   deny the material allegations contained therein because they are purely legal contentions for
18   which no admission or denial is required.
19            81.       In response to paragraph 81 of the Complaint, Defendant can neither admit nor
20   deny the material allegations contained therein because they are purely legal contentions for
21   which no admission or denial is required.
22            82.       In response to paragraph 82 of the Complaint, Defendant can neither admit nor
23   deny the material allegations contained therein because they are purely legal contentions for
24   which no admission or denial is required.
25            83.       In response to paragraph 83 of the Complaint, Defendant can neither admit nor
26   deny the material allegations contained therein because they are purely legal contentions for
27   which no admission or denial is required.
28   ///
                                                            10
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                  Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                            Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 11 of 20


 1            84.       In response to paragraph 84 of the Complaint, Defendant can neither admit nor
 2   deny the material allegations contained therein because they are purely legal contentions for
 3   which no admission or denial is required.
 4            85.       In response to paragraph 85 of the Complaint, Defendant can neither admit nor
 5   deny the material allegations contained therein because they are purely legal contentions for
 6   which no admission or denial is required.
 7            86.       In response to paragraph 86 of the Complaint, Defendant can neither admit nor
 8   deny the material allegations contained therein because they are purely legal contentions for
 9   which no admission or denial is required.
10            87.       In response to paragraph 87 of the Complaint, Defendant can neither admit nor
11   deny the material allegations contained therein because they are purely legal contentions for
12   which no admission or denial is required.
13                                             NINTH CAUSE OF ACTION
14            88.       In response to paragraph 88 of the Complaint, Defendant hereby incorporates by
15   this reference its responses to paragraphs 1 - 87 of Plaintiffs’ Complaint.
16            89.       In response to paragraph 89 of the Complaint, Defendant can neither admit nor
17   deny the material allegations contained therein because they are purely legal contentions for
18   which no admission or denial is required.
19            90.       In response to paragraph 90 of the Complaint, Defendant can neither admit nor
20   deny the material allegations contained therein because they are purely legal contentions for
21   which no admission or denial is required.
22            91.       In response to paragraph 91 of the Complaint, Defendant can neither admit nor
23   deny the material allegations contained therein because they are purely legal contentions for
24   which no admission or denial is required.
25            92.       In response to paragraph 92 of the Complaint, Defendant can neither admit nor
26   deny the material allegations contained therein because they are purely legal contentions for
27   which no admission or denial is required.
28   ///
                                                            11
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                 Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                           Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 12 of 20


 1            93.       In response to paragraph 93 of the Complaint, Defendant can neither admit nor
 2   deny the material allegations contained therein because they are purely legal contentions for
 3   which no admission or denial is required.
 4            94.       In response to paragraph 94 of the Complaint, Defendant can neither admit nor
 5   deny the material allegations contained therein because they are purely legal contentions for
 6   which no admission or denial is required.
 7            95.       In response to paragraph 95 of the Complaint, Defendant can neither admit nor
 8   deny the material allegations contained therein because they are purely legal contentions for
 9   which no admission or denial is required.
10            96.       In response to paragraph 96 of the Complaint, Defendant can neither admit nor
11   deny the material allegations contained therein because they are purely legal contentions for
12   which no admission or denial is required.
13            97.       In response to paragraph 97 of the Complaint, Defendant can neither admit nor
14   deny the material allegations contained therein because they are purely legal contentions for
15   which no admission or denial is required.
16            98.       In response to paragraph 98 of the Complaint, Defendant can neither admit nor
17   deny the material allegations contained therein because they are purely legal contentions for
18   which no admission or denial is required.
19            99.       In response to paragraph 99 of the Complaint, Defendant can neither admit nor
20   deny the material allegations contained therein because they are purely legal contentions for
21   which no admission or denial is required.
22                                             AFFIRMATIVE DEFENSES
23            By way of affirmative defenses to the allegations of the Complaint herein, and to the
24   various causes of action thereof, Defendant alleges as follows:
25                                            FIRST AFFIRMATIVE DEFENSE
26            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, fail
27   to state facts sufficient to constitute a cause of action against Defendant.
28   ///
                                                            12
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                   Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                             Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 13 of 20


 1                                         SECOND AFFIRMATIVE DEFENSE
 2            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
 3   barred in whole or in part by the applicable statute of limitations, including but not limited to
 4   Code of Civil Procedure sections 337, 338, 339 and 340, and Business and Professions Code
 5   section 17208, to the extent the conduct complained of occurred outside the time frames set forth
 6   in those statutes.
 7                                           THIRD AFFIRMATIVE DEFENSE
 8            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
 9   barred, settled and/or released in whole or in part, and/or recovery is precluded in whole or in
10   part, to the extent there are settlements, judgments and/or resolutions in other legal actions
11   brought against Defendant by or on behalf of Plaintiffs and/or any alleged putative class members
12   or to the extent there have been voluntary payments by Defendant with respect to some or all of
13   the claims asserted in Plaintiffs’ Complaint, or to the extent there are releases of claims in
14   exchange for severance packages or other consideration provided by Defendant to Plaintiffs
15   and/or any alleged putative class members. Moreover, Plaintiffs’ Complaint as a whole, and each
16   purported cause of action alleged therein, is barred by the doctrine of payment, or the doctrine of
17   payment limits and reduces Plaintiffs’ alleged damages, to the extent Plaintiffs and the alleged
18   putative class members accepted payment in full discharge of Defendant’s obligations. Without
19   limiting the generality of this Affirmative Defense, Defendant alleges that to the extent Plaintiffs
20   and/or any alleged putative class members have voluntarily settled and released all or portions of
21   their purported claims, they are barred from pursuing these claims, or portions of claims subject
22   to settlements entered with Defendant ZUMIEZ, INC. in the case of Steele v. Zumiez, Inc., San
23   Francisco Superior Court, Case No. CGC-13-528786.
24                                         FOURTH AFFIRMATIVE DEFENSE
25            The Complaint as a whole, and each purported cause of action alleged therein, are barred
26   to the extent Plaintiffs lack standing to bring the instant action on behalf of themselves or other
27   unnamed putative class members.
28   ///
                                                            13
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                          Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 14 of 20


 1                                            FIFTH AFFIRMATIVE DEFENSE
 2            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
 3   barred to the extent Plaintiffs and alleged putative class members failed to exhaust their
 4   administrative remedies and/or failed to take steps required by the California Labor Code prior to
 5   filing this action.
 6                                            SIXTH AFFIRMATIVE DEFENSE
 7            Defendant is informed and believes and thereon alleges that Plaintiffs are barred from
 8   recovering any damages, or any recovery must be reduced, by virtue of Plaintiffs and the alleged
 9   aggrieved employees’ failure to exercise reasonable diligence to mitigate their alleged damages.
10                                        SEVENTH AFFIRMATIVE DEFENSE
11            Defendant is entitled to a set-off for any amounts Plaintiffs and the alleged putative class
12   members owe Defendant for receipt of any wages and other benefits to which they were not
13   entitled and/or did not earn.
14                                          EIGHTH AFFIRMATIVE DEFENSE
15            Plaintiffs and the alleged putative class members are not entitled to duplicative recovery
16   under the purported causes of action alleged in the Complaint.
17                                           NINTH AFFIRMATIVE DEFENSE
18            Defendant is informed and believes and thereon alleges that any recovery on Plaintiffs’
19   Complaint as a whole, or on each purported cause of action alleged therein, is barred by
20   California Labor Code sections 2854 and 2856 to the extent Plaintiffs and the putative class
21   members failed to use ordinary care and diligence in the performance of their duties and failed to
22   comply substantially with the reasonable directions of their employer.
23                                           TENTH AFFIRMATIVE DEFENSE
24            Plaintiffs First, Second, Fifth, Seventh and Ninth Causes of Action are barred because
25   Plaintiffs and the alleged putative class members have been paid all monies due and owing to
26   them, including straight time and overtime pay and all other payments required under the
27   California Labor Code and the applicable orders of the Industrial Welfare Commission.
28   ///
                                                            14
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                 Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                           Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 15 of 20


 1                                      ELEVENTH AFFIRMATIVE DEFENSE
 2            Plaintiffs’ claims are barred pursuant to the Eighth Amendment to the United States
 3   Constitution and Article I, Section 17 of the California Constitution to the extent Labor Code
 4   sections 201, 202, 203, 210, 221, 226, 226.7, 510, 512, 1194, 1197, 1197.1, 1198, 2800, and
 5   2802, Business and Professions Code section 17200 et seq., and other applicable statutes operate
 6   to impose excessive fines and/or are confiscatory, unconstitutionally vague, arbitrary or
 7   oppressive.
 8                                       TWELFTH AFFIRMATIVE DEFENSE
 9            Plaintiffs’ claims for waiting time penalties under Labor Code sections 201 through 203
10   are barred, in whole or in part, because Defendant’s alleged conduct was not willful.
11                                   THIRTEENTH AFFIRMATIVE DEFENSE
12            Any recovery on Plaintiffs’ Complaint with respect to the allegations for failure to pay
13   wages is barred to the extent Plaintiffs and the alleged putative class members failed to work
14   and/or to record all time worked as reasonably expected and required by Defendant.
15                                  FOURTEENTH AFFIRMATIVE DEFENSE
16            Plaintiffs’ claim for penalties under Labor Code sections 226 and/or 226.3 are barred, in
17   whole or in part, because Defendant’s alleged conduct was not knowing and intentional, and
18   because Plaintiffs and the alleged putative class members did not suffer injury as a result of
19   Defendant’s alleged noncompliance with Section 226 and/or Section 226.3.
20                                     FIFTEENTH AFFIRMATIVE DEFENSE
21            Plaintiffs’ claim alleging unfair business practices under Business and Professions Code
22   section 17200 et seq. is barred because the alleged practices are not unfair, unlawful or
23   fraudulent.
24                                     SIXTEENTH AFFIRMATIVE DEFENSE
25            Plaintiffs are not entitled to monetary damages, attorneys’ fees or penalties under Business
26   and Professions Code section 17200 et seq., because such relief is barred by these very statutes
27   and other legal authority.
28   ///
                                                            15
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                 Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                           Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 16 of 20


 1                                 SEVENTEENTH AFFIRMATIVE DEFENSE
 2            Without admitting the allegations of Plaintiffs’ Complaint, but rather expressly denying
 3   them, Defendant alleges that Plaintiffs’ purported Eighth Cause of Action, alleging unfair
 4   business practices under Business and Professions Code section 17200 et seq. (“UCL”), is barred
 5   because the alleged practices are not unfair, the public is not likely to be deceived by any alleged
 6   practices, Defendant gained no competitive advantage by such practices, and the benefits of the
 7   alleged practices outweigh any harm or other impact they may cause.
 8                                   EIGHTEENTH AFFIRMATIVE DEFENSE
 9            Plaintiffs’ Seventh and Eighth Cause of Action, alleging unfair and unlawful business
10   practices under Business and Professions Code section 17200 et seq., is barred because Plaintiffs
11   are former employees who lack standing to pursue such claims, and because the alleged practices
12   are not unfair, unlawful or fraudulent.
13                                   NINETEENTH AFFIRMATIVE DEFENSE
14            Plaintiffs’ Seventh and Eighth Cause of Action under California Business and Professions
15   Code section 17200 et seq. is barred to the extent they seek recovery or remedies unavailable
16   under the UCL.
17                                    TWENTIETH AFFIRMATIVE DEFENSE
18            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
19   barred by the doctrines of laches, estoppel, waiver and unclean hands.
20                                 TWENTY-FIRST AFFIRMATIVE DEFENSE
21            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
22   barred, in whole or in part, because Plaintiffs unreasonably failed to prevent or to avoid such
23   harm and/or to diminish the extent of the harm.
24                              TWENTY-SECOND AFFIRMATIVE DEFENSE
25            Plaintiffs have not and cannot satisfy the requirements for certification of a class pursuant
26   to Code of Civil Procedure section 382 and/or Federal Rules of Civil Procedure, rule 23.
27   ///
28   ///
                                                            16
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                  Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                            Case No. 2:16-CV-01802-SB
        Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 17 of 20


 1                                TWENTY-THIRD AFFIRMATIVE DEFENSE
 2            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
 3   not appropriate for class certification because Plaintiffs are not able to fairly and adequately
 4   represent and protect the interests of all members of the class as a whole, and/or any subclasses
 5   within the class as a whole.
 6                              TWENTY-FOURTH AFFIRMATIVE DEFENSE
 7            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
 8   not appropriate for class certification because the interests of Plaintiffs are in conflict with the
 9   interests of all or certain of the alleged class members whom Plaintiffs seek to represent.
10                                TWENTY-FIFTH AFFIRMATIVE DEFENSE
11            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, is not
12   appropriate for class certification because the liability issues raised by the Complaint require a
13   detailed, fact-specific and individualized inquiry that must be decided employee by employee, for
14   each and every day and/or workweek.
15                                TWENTY-SIXTH AFFIRMATIVE DEFENSE
16            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
17   not appropriate for class certification because the facts and law common to the case are
18   insignificant compared to the individual facts and issues particular to Plaintiffs and the alleged
19   putative class members.
20                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE
21            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, are
22   not appropriate for class certification because the class as a whole, and/or any subclasses within
23   the class as a whole, are not sufficiently numerous.
24                              TWENTY-EIGHTH AFFIRMATIVE DEFENSE
25            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, is not
26   appropriate for class certification because the claims of Plaintiffs are not typical of the claims of
27   the alleged putative class members, and therefore, Plaintiffs are not an adequate representative of
28   the alleged putative class members.
                                                            17
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                 Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                           Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 18 of 20


 1                                TWENTY-NINTH AFFIRMATIVE DEFENSE
 2            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, is not
 3   appropriate for class certification because Plaintiffs fail to satisfy the prerequisites for class
 4   certification, and as such, Plaintiffs lack standing and cannot represent the interests of others as to
 5   each of the purported causes of action.
 6                                      THIRTIETH AFFIRMATIVE DEFENSE
 7            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, is not
 8   appropriate for class certification because, with respect to the type of claims alleged by Plaintiffs
 9   on behalf of themselves and the alleged putative class, the existence of which is expressly denied,
10   individual questions predominate.
11                                  THIRTY-FIRST AFFIRMATIVE DEFENSE
12            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein, is not
13   appropriate for class certification because a far speedier administrative remedy before the
14   California State Labor Commissioner is available to Plaintiffs and each alleged putative class
15   member, and thus class treatment is not the superior method for resolving the claims set forth in
16   the Complaint.
17                               THIRTY-SECOND AFFIRMATIVE DEFENSE
18            Defendant hereby requests and is entitled to recover reasonable attorneys’ fees and costs
19   to the extent applicable, as the prevailing party pursuant to Labor Code section 218.5 upon
20   judgment thereon in its favor, or upon any other applicable statute.
21                                 THIRTY-THIRD AFFIRMATIVE DEFENSE
22            Plaintiffs are not entitled to any equitable or injunctive relief as prayed for in the
23   Complaint because Plaintiffs and the alleged putative class members have suffered no irreparable
24   injury based on any alleged conduct of Defendant, and Plaintiffs have an adequate remedy at law
25   for any such conduct.
26   ///
27   ///
28   ///
                                                            18
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                   Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                             Case No. 2:16-CV-01802-SB
           Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 19 of 20


 1                               THIRTY-FOURTH AFFIRMATIVE DEFENSE
 2            Plaintiffs’ Complaint as a whole, and each purported cause of action alleged therein,
 3   should be dismissed or stayed because Plaintiffs are subject to a written arbitration agreement
 4   requiring them to submit any employment-related disputes to final and binding arbitration.
 5            Plaintiff’s Ninth Cause of Action for penalties under the Private Attorneys General Act
 6   (California Labor Code section 2698, et seq.) (“PAGA”) is barred, in whole or in part, because
 7   Plaintiff and the alleged aggrieved employees failed to exhaust administrative remedies and/or
 8   failed to take steps required to initiate this action, including but not limited to by California Labor
 9   Code section 2699.3.
10                                  THIRTY-FIFTH AFFIRMATIVE DEFENSE
11            Plaintiff’s Ninth Cause of Action for PAGA penalties is barred, in whole or in part, to the
12   extent Plaintiff lacks standing to maintain such a cause of action.
13                                  THIRTY-SIXTH AFFIRMATIVE DEFENSE
14            Without admitting the allegations of Plaintiff’s Complaint, but rather expressly denying
15   them, recovery, if any, on Plaintiff’s claims for PAGA penalties is barred, in whole or in part,
16   because any such penalties would be unjust, arbitrary and oppressive based on Defendant’s good-
17   faith efforts to comply with the California Labor Code (see Carrington v. Starbucks Corp., 30
18   Cal.App.5th 504, 529 (2018)) and such penalties would be excessive in relation to Defendants’
19   ability to pay (see Bernstein v. Virgin America, Inc., 2019 U.S.Dist.LEXIS 13253, *20-21 (2019);
20   Amaral v. Cintas, 163 Cal.App.4th 1157, 1214 (2008)).
21                              THIRTY-SEVENTH AFFIRMATIVE DEFENSE
22            Plaintiff’s Complaint as a whole, and/or each purported cause of action alleged therein, is
23   barred, in whole or in part, because it violates Defendant’s right to due process. These causes of
24   action are not susceptible to common proof, are fact intensive, and require highly individualized
25   inquiries into liability. As such, adjudicating these claims on a class basis present intractable
26   management issues that deprive Defendant of its right to a fair trial.
27   ///
28   ///
                                                            19
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                     Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                               Case No. 2:16-CV-01802-SB
        Case 2:16-cv-01802-SB Document 54 Filed 09/18/20 Page 20 of 20


 1            WHEREFORE, Defendant prays for judgment as follows:
 2            1.        That Plaintiffs take nothing by his Complaint;
 3            2.        That the Complaint be dismissed in its entirety with prejudice;
 4            3.        That Plaintiffs’ request for class certification be denied
 5            4.        That Plaintiffs be denied each and every demand and prayer for relief contained in
 6   the Complaint;
 7            5.        For cost of suits incurred herein, including reasonable attorneys’ fees; and
 8            6.        For such other and further relief as the Court deems just and equitable.
 9   Dated: September 18, 2020                              JACKSON LEWIS P.C.

10                                                          By: /s/ Nathan W. Austin
                                                               NATHAN W. AUSTIN
11                                                          Attorneys for Defendant
                                                            ZUMIEZ INC.
12

13                                                          4811-1285-7034, v. 1

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                20
     Defendant Zumiez Inc.’s Answer to Plaintiff’s Second                          Alexia Herrera, et al. v. Zumiez, Inc.
     Amended Complaint                                                                    Case No. 2:16-CV-01802-SB
